ITEMID: 001-91343
LANGUAGEISOCODE: ENG
RESPONDENT: UKR
BRANCH: ADMISSIBILITY
DATE: 2009
DOCNAME: STATE HOLDING COMPANY LUGANSKVUGILLYA v. UKRAINE
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Stanislav Shevchuk
TEXT: The applicant is a legal entity, a state holding company, Luganksvugillya (Державна холдингова компанія «Луганськвугілля»), registered in Lugansk, Ukraine. It is represented before the Court by Mr Viktor Bilyk, a practicing lawyer.
On 12 August 2004 the local department of the State Securities and Stock Market Commission imposed a fine on the applicant company for failure to comply with the legislation on market circulation of shares.
In August 2004 the applicant company lodged a complaint with the Lugansk Regional Commercial Court against the aforementioned resolution of the Commission to impose a fine on it.
On 5 October 2004 the court rejected this complaint as it was unsubstantiated. On 23 December 2004 the Lugansk Commercial Court of Appeal upheld that judgment.
The applicant lodged an appeal in cassation with the Higher Commercial Court, which on 11 March 2005 refused to examine it for the applicant’s failure to comply with the formal requirements envisaged in the Code of Commercial Procedure for lodging such appeals.
On 28 April 2005 the Supreme Court refused to institute cassation proceedings upon the applicant’s appeal in cassation lodged against the resolution of 11 March 2005.
From extensive domestic law, including the acts of Parliament, normative acts of the Cabinet of Ministers and various ministerial decisions and orders it ensues that the applicant company is managed and fully controlled by the Government of Ukraine, through its various institutional structures, including formerly through the Ministry of Fuel and Energy of Ukraine and currently the Ministry of Coal Industry of Ukraine. The company exercised certain public functions in administration of funds allocated by the State for restructuring of the coal industry.
On 8 July 2008 the Ministry of Coal Industry of Ukraine by an order no. 326, acting in accordance with the Civil and Commercial Codes of Ukraine, the State Registration of Legal Entities and Entrepreneurs Act and the Management of State Property Act, ordered the liquidation of the state holding company Luganskvugillia. The liquidation proceedings are still pending.
